In the Missouri Court of Appeals
              Eastern District
JUNE 9, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED100809   LISA JAMES-MILLER, APP V. AMERICAN FAMILY, RES

2.    ED101032 BRITTANY FRAVELL, RES V DENNIS CANNON, APP

3.    ED101193 STATE OF MISSOURI, RES V ERNEST RAY, APP

4.    ED101317 STATE OF MISSOURI, RES V CHRISTOPHER RANSFER,
      APP

5.    ED101329 GEORGE JONES, APP V STATE OF MISSOURI, RES

6.    ED101462 STATE OF MISSOURI, RES V CALVIN TAYLOR, APP

7.    ED101603 JOHN THOMAS, APP V STATE OF MISSOURI, RES

8.    ED101613 TARA WARD ET AL, APP V WEST CO MOTOR CO RES/CR
      APP

9.    ED101832 IN THE MATTER OF CARE & TREATMENT OF JODY KIRK

10.   ED101886 LARRY CORDELL, APP V STATE OF MISSOURI, RES
      In the Missouri Court of Appeals
              Eastern District
JUNE 9, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED102054   WILLIE WILSON, APP V STATE OF MISSOURI, RES

12.   ED102059 PAUL PARKER, APP V STATE OF MISSOURI, RES

13.   ED102393 AALCO WRECKING CO., APP V MICHAEL AGNEW, DEC
      RES

14.   ED102409 LARRY YOUNG, APP V DES, RES

15.   ED102451 S.R. BY NEXT FRIEND, S.H.R., RES V K.M., APP